Banke, Judge.
In this appeal from his conviction for armed robbery, the appellant’s sole contention is that the evidence is insufficient to support the verdict.
The appellant admits that he rode with a companion to the convenience store where the crime was committed and waited in the car while the companion went inside and robbed the cashier. He further admits that the companion had previously told him that he intended to rob the store, although he contends that he did not believe the statement was made seriously. Finally, he admits that he accompanied the companion as the latter hid the gun and later went out drinking with him. The store’s cashier testified that the appellant had been in the store earlier that day and had inquired of another employee whether she (the cashier) was going to be alone in the store that night. When the appellant and his companion were stopped later that night in response to a police radio lookout for their automobile, a ski mask identified as the one used in the robbery was found on the appellant’s side of the car. Held:
The evidence was sufficient to enable a rational trier of fact to find the appellant guilty of participation in the crime beyond a reasonable doubt. See generally Boyd v. State, 244 Ga. 130 (5) (259 SE2d 71) (1979).

Judgment affirmed.


Deen, P. J., and Carley, J., concur.

W. Bryant Huff, District Attorney, Jerry Brown, Johnny R. Moore, Assistant District Attorneys, for appellee.